Citation Nr: 1645146	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral strain (back disability), evaluated as 10 percent disabling from March 31, 2009 to November 2, 2014 and as 20 percent disabling from November 3, 2014.

2.  Entitlement to a higher initial rating for radiculopathy of the sciatic nerve of the left lower extremity, evaluated as 40 percent disabling from May 22, 2009.

3.  Entitlement to a higher initial rating for radiculopathy of the femoral nerve of the left lower extremity, evaluated as 20 percent disabling from November 3, 2014.

4.  Entitlement to a higher initial rating for radiculopathy of the sciatic nerve of the right lower extremity, evaluated as 20 percent disabling from May 22, 2009.

5.  Entitlement to a higher rating for hallux valgus of the right foot, with 2nd and 3rd hammer toes, evaluated as noncompensable prior to November 3, 2014 and as 10 percent disabling thereafter.

6.  Entitlement to a higher rating for hallux valgus of the left foot, with 2nd, 3rd, and 4th hammer toes, evaluated as noncompensable prior to November 3, 2014 and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to December 1998.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, granted service connection for the Veteran's back disability that was assigned an initial 10 percent rating from March 31, 2009, and denied compensable ratings for hallux valgus of his feet.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an August 2014 decision, the Board dismissed the Veteran's claim for a rating higher than 10 percent for his appendectomy scar and denied his claim for a rating higher than 10 percent for hypertension.  At that time, the Board remanded the Veteran's increased rating claims for his back and foot disabilities to the Agency of Original Jurisdiction (AOJ) for further development.

In a December 2014 rating decision, the AOJ granted a 20 percent rating for the Veteran's service-connected back disability and 10 percent ratings for hallux valgus with 2nd and 3rd hammer toes of the right foot and hallux valgus with 2nd, 3rd, and 4th hammer toes of the left foot, from November 3, 2014.  

Also in December 2014, the AOJ also granted service connection for radiculopathy of the sciatic nerve of the Veteran's left lower extremity that was assigned an initial 40 percent rating, and radiculopathy of the sciatic nerve of his right lower extremity that was assigned an initial 20 percent rating, from May 22, 2009.  The AOJ granted service connection for radiculopathy of the femoral nerve of his left lower extremity that was assigned an initial 20 percent rating from November 3, 2014.  The ratings for the Veteran's bilateral lower extremity radiculopathy are part and parcel of his claim for an increased rating for his back disability and are, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

In a December 2014 memorandum, the AOJ noted that the Veteran was service-connected for bilateral hallux valgus and that a November 2014 VA examination showed he had pes planus and hammertoes (12/15/14 VBMS Administrative Decision).  A service connection claim for these disabilities was inferred and it was requested that the inferred claim be adjudicated.  The matter has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Development is required in this case, for the following reasons.

At the outset, it is noted that there are outstanding private treatment records that should be obtained.  The Veteran testified that he was treated for his back disability by Dr. T., in Garland, Texas, and also saw a family doctor and another private physician (5/3013 VVA Hearing Testimony, p. 3).  

The claims file contains records from Garland Physical Medical Center and Dr. J.S.T. but none dated after July 2009, and records from First Family Healthcare Associates (Drs. W.D.H. and A.K.) but none dated after September 2009 (8/3/10 VBMS Medical Treatment Record Non Government Facility; 10/5/09 VBMS Medical Treatment Record Non Government Facility).  In November 2014, the VA examiner noted that the Veteran "sees a private physician for his back with his last visit 3-4 weeks" earlier.  See November 2014 VA spine examination report at page 2.  As these may be relevant to his claim, VA has a duty to obtain the more recent private medical records.  38 U.S.C.A. § 5103A (b)-(c) (West 2014)

Additional development specific to certain issues on appeal is discussed further below.

Back Disability

In November 2014, the Veteran underwent a VA examination of his lumbar spine.  He reported chronic pain that he rated as an 8 out 10 and that worsened to 10 out 10 during flare episodes, that occurred four times a week and lasted 20 to 30 minutes with associated muscle spasms.  During these flares, the Veteran seized up, could not move, and was unable to pick up anything.  Pain awakened him at night once or twice a week.  

The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of lumbar spine pain.  Rather, the examiner stated that "[t]he Veteran was not in a flare at the time of the exam and any measurements for his flares would be based on speculation."  See November 2011 VA spine examination report at page 12.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32,38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

Further, the November 2014 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.   Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the December 2009 prior examination.

The Board will defer consideration of ratings for the Veteran's lower extremity radiculopathy pending completion of the action requested below.

Foot Disabilities

After issuance of the October 2012 supplemental statement of the case (SSOC), the AOJ received additional relevant VA medical records and an examination report.  A SSOC was not issued regarding the Veteran's left and right foot disabilities, as directed by the Board in August 2014 (although a SSOC regarding his back disability was issued in December 2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to authorize VA to obtain all records regarding treatment for his back and foot disabilities by Dr. J.S.T. (Garland Physical Medical Center) since July 2009 (to specifically include records of October 2014 examinations), First Family Healthcare Associates (Drs. W.D.H. and A.K.) since September 2009, and records from any additional private medical provider who treated his back or foot disabilities since September 2009.

a. If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

2. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of his lumbar thoracic spine, that measures both active and passive range of motion, both weight bearing and non-weight bearing.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in December 2009.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the lumbar spine disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If the benefit on appeal remains denied, issue a SSOC that includes consideration of all the Veteran's increased rating claims.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




